UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 FRANCISCO SANTOS,

              Plaintiff,

       v.                                               17-CV-984
                                                        DECISION AND ORDER
 J. KEENAN, C.O., et al.,

              Defendants.



      On October 2, 2017, the plaintiff commenced this action pro se under 42 U.S.C.

§ 1983. Docket Item 1. After this Court screened this case under 28 U.S.C. §§

1915(e)(2)(B) and 1915A (Docket Item 8), the plaintiff moved to amend the complaint

(Docket Item 9) and filed a first amended complaint (Docket Item 10). On April 29,

2019, the plaintiff moved for a temporary restraining order and preliminary injunction.

Docket Item 13. On June 18, 2019, the defendants moved to dismiss the first amended

complaint and asked that the first amended complaint be screened. Docket Item 26.

On June 19, 2019, this Court referred this case to United States Magistrate Judge H.

Kenneth Schroeder, Jr. for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Docket Item 27.

      On July 8, 2019, the plaintiff moved to amend the first amended complaint and

filed a second amended complaint. Docket Item 31. On July 24, 2019, the defendants

moved to dismiss the second amended complaint and asked that the second amended

complaint be screened. Docket Item 32. The plaintiff responded to the motion to

dismiss on August 8, 2019. Docket Item 33. On February 6, 2020, Judge Schroeder
issued a Report and Recommendation ("R&R") finding (1) that the defendants’ motion

to dismiss the first amended complaint should be denied as moot, (2) that the

defendants' motion to dismiss the second amended complaint should be granted in part

and denied in part, and (3) that the plaintiff’s motion for a temporary restraining order

and preliminary injunction should be denied. Docket Item 36. The parties did not object

to the R&R, and the time to do so now has expired. See 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(2).

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

       Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Schroeder's R&R as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge Schroeder's recommendation to grant in part and deny in part the defendants'

motion to dismiss.

       For the reasons stated above and in the R&R,

       1. the plaintiff’s motion to amend the original complaint (Docket Item 9) is denied

          as moot;




                                             2
2. the plaintiff’s motion for a temporary restraining order and preliminary

   injunction (Docket Item 13) is denied without prejudice;

3. the defendants’ motion to dismiss the first amended complaint (Docket Item

   26) is denied as moot;

4. the defendants’ motion to dismiss the second amended complaint (Docket

   Item 32) is granted in part and denied in part as follows:

       a. the motion to dismiss the claims against the defendant J. Keenan

          relating to the denial of recreation and privileges is GRANTED;

       b. the motion to dismiss the claims against the defendants J. Keenan, D.

          Kolasz and John Doe #5 for retaliation relating to the denial of

          telephone calls is GRANTED;

       c. the motion to dismiss the claims against defendants John Doe #4, C.

          Barton, E. Stanton, Lynn Connors, John Doe #6, Thomas Dougherty,

          Joseph Noeth, and R. Bishop relating to a cell search and finding a

          weapon in the cell, and the false misbehavior report allegedly issued

          so as to have the plaintiff removed from his mess hall job program

          while the plaintiff was in keeplock is GRANTED;

       d. the motion to dismiss the claims against defendants Rory Bell and

          John Doe #10 alleging retaliation relating to a false misbehavior report

          issued against the plaintiff following the assault on May 16, 2018, and

          the claims against Bell and defendant Deborah Graf relating to moving

          the plaintiff back to his cell from the infirmary following the assault is

          GRANTED;



                                      3
             e. the motion to dismiss the claims against defendants Paul Trowbridge,

                Jason Zagst, and John Doe #2 alleging retaliation relating to the false

                misbehavior report filed against the plaintiff for a weapon found in the

                plaintiff’s cell is GRANTED;

             f. the motion to dismiss the claims alleging retaliation against any

                defendant relating to unsanitary cell conditions and food tampering is

                GRANTED; and

             g. the defendants’ motion to dismiss is otherwise DENIED.

      It is further ordered that the Clerk of Court shall terminate the following

defendants as parties to this action because the second amended complaint fails to

state any claims against them upon which relief can be granted: J. Keenan, John Doe

#1, Sandra Prusak, A. Romesser, Lynn Connors, John Doe #4, John Doe #5, C. Barton,

E. Stanton, John Doe #6, John Doe #7, R. Bishop, Joseph Noeth, Thomas Dougherty,

Paul Trowbridge, John Marino, John Doe #10, Debra Fuller and Jason Zagst.




                                             4
         This matter is referred back to Magistrate Judge Schroeder for further

proceedings consistent with the referral order of June 19, 2019, Docket Item 27.



         SO ORDERED.

Dated:         March 3, 2020
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             5
